*921In a child custody and visitation proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Nassau County (Stack, J.H.O.), dated July 30, 2012, which, after a hearing, in effect, denied her petition to modify a prior order of the same court dated July 17, 2007, so as to change the school district in which the subject child is registered.
Ordered that the order dated July 30, 2012, is affirmed, with costs.
Modification of an existing court-sanctioned custody or visitation arrangement is permissible only upon a showing that there has been a change in circumstances such that a modification is necessary to ensure the continued best interests and welfare of the child (see Matter of Ross v Ross, 86 AD3d 615, 616 [2011]; Matter of Awan v Awan, 63 AD3d 733, 734 [2009]; Matter of Molinari v Tuthill, 59 AD3d 722 [2009]; Family Ct Act § 652). The decision to conduct an in camera interview to determine the best interests of the child is within the discretion of the hearing court (see Jean v Jean, 59 AD3d 599 [2009]).
Contrary to the petitioner’s contentions, the Family Court providently exercised its discretion by, in effect, denying her petition to modify the prior order so as to change the school district in which the subject child is registered, as the petitioner failed to show a change in circumstances warranting the modification of the prior order (see generally Matter of Awan v Awan, 63 AD3d at 734; Matter of Molinari v Tuthill, 59 AD3d 722 [2009]). Further, it was not an improvident exercise of discretion to, in effect, deny the petition without conducting an in camera interview of the subject child (see generally Jean v Jean, 59 AD3d 599 [2009]). Mastro, J.E, Lott, Austin and Hinds-Radix, JJ, concur.